Exhibit 10.4

 

 

 

AMETEK, INC.

SUPPLEMENTAL SENIOR EXECUTIVE DEATH BENEFIT PLAN

 

 

Effective January 1, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 .

  PURPOSE AND EFFECTIVE DATE      1   

1.01  

 

Purpose

     1   

1.02  

 

Effective Date

     1   

ARTICLE 2 .

  DEFINITIONS AND CONSTRUCTION      2   

2.01  

 

Definitions

     2   

2.02  

 

Construction

     5   

ARTICLE 3 .

  ELIGIBILITY AND PARTICIPATION      6   

3.01  

 

Generally

     6   

3.02  

 

Participation Agreement Required

     6   

ARTICLE 4 .

  RETIREMENT BENEFIT      7   

4.01  

 

Nature of Benefit

     7   

4.02  

 

Amount of Benefit

     7   

4.03  

 

Vesting of Retirement Benefit

     7   

4.04  

 

Forfeiture

     7   

ARTICLE 5 .

  DEATH BENEFIT      8   

5.01  

 

Nature of Benefit

     8   

5.02  

 

Amount of Benefit

     8   

5.03  

 

Vesting of Death Benefit

     8   

5.04  

 

Forfeiture

     8   

ARTICLE 6 .

  PAYMENT OF PLAN BENEFITS      9   

6.01  

 

Timing of Benefit Payments

     9   

6.02  

 

Form of Payment

     9   

6.03  

 

Administrative Acceleration or Delay of Payment

     11   

6.04  

 

Withholding

     11   

6.05  

 

Payment to Guardian

     11   

6.06  

 

Effect of Payment

     11   

ARTICLE 7 .

  BENEFICIARY DESIGNATION      12   

7.01  

 

Beneficiary Designation

     12   

7.02  

 

Changing Beneficiary

     12   

7.03  

 

No Beneficiary Designation

     12   

ARTICLE 8 .

  ADMINISTRATION      13   

8.01  

 

Committee; Duties

     13   

8.02  

 

Agents

     13   

8.03  

 

Binding Effect of Decisions

     13   

8.04  

 

Indemnity of Committee

     13   

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Table of
Contents  



--------------------------------------------------------------------------------

ARTICLE 9 .

  CLAIMS PROCEDURE      14   

9.01  

 

Claim

     14   

9.02  

 

Denial of Claim

     14   

9.03  

 

Review of Claim

     14   

9.04  

 

Final Decision

     14   

9.05  

 

Claims for Disability Benefits

     14   

ARTICLE 10 .

    AMENDMENT AND TERMINATION OF PLAN      15   

10.01  

 

Amendment

     15   

10.02  

 

Company’s Right to Terminate

     15   

ARTICLE 11 .

    MISCELLANEOUS      16   

11.01  

 

Company Obligation

     16   

11.02  

 

Trust Fund

     16   

11.03  

 

Nonassignability

     16   

11.04  

 

Not a Contract of Employment

     16   

11.05  

 

Governing Law

     17   

11.06  

 

Severability

     17   

11.07  

 

Headings

     17   

11.08  

 

Notice

     17   

11.09  

 

Successors

     17   

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Table of
Contents  



--------------------------------------------------------------------------------

ARTICLE 1.  PURPOSE AND EFFECTIVE DATE

 

1.01 Purpose.

This AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan (the “Plan”)
is intended to provide an additional benefit to certain senior executives of
AMETEK, Inc., and its subsidiaries (the “Company”), either in the form of a
Retirement Benefit (as set forth in Article 4) or in the form of a Death Benefit
(as set forth in Article 5), but not both. If a Participant retires from the
Company after attaining early or normal retirement eligibility (or retires from
the Company due to disability before attaining normal retirement eligibility and
then attains normal retirement age), he will receive a Retirement Benefit
determined in accordance with Article 4 of the Plan. In contrast, if a
Participant dies while actively employed by the Company and is otherwise
eligible to participate in the Plan (or after retiring due to disability but
before attaining eligibility for normal retirement), his Beneficiary(ies) will
receive a Death Benefit determined in accordance with Article 5 of the Plan.

The Retirement Benefit and the Death Benefit are mutually exclusive: no Death
Benefit will be paid on behalf of a Participant who receives a Retirement
Benefit, and no Retirement Benefit will be paid on behalf of a Participant if a
Death Benefit is paid on that Participant’s behalf. A Participant who terminates
employment (not on account of his death or disability) before attaining early or
normal retirement eligibility will not receive any benefit under the Plan and no
Plan benefit will be paid on his behalf.

 

1.02 Effective Date.

 

  (a) The Plan, as hereby amended and restated, is effective January 1, 2017.

 

  (b) This Plan restatement is effective with respect to the entire benefit of a
Participant if the Participant Separates from Service after December 31, 2004.

 

  (c) If a Participant Separated from Service before January 1, 2005, and had
not received his entire benefit as of that date, the Participant’s Retirement
Benefit and Death Benefit shall be subject to the terms of this restatement,
except that the maximum Retirement Benefit amount under Section 4.02(b) and the
maximum Death Benefit amount under Section 5.02(b) shall equal the maximum
amounts set forth in paragraphs Second and First, respectively, of the
Participant’s participation agreement under the 1992 restatement of the Plan, as
amended. These changes are permitted under the terms of the 1992 restatement of
the Plan because they are being made to all participation agreements and do not
reduce the value of a Participant’s Retirement Benefit or Death Benefit.

 

  (d) This amendment and restatement of the Plan is not intended to constitute a
“material modification” for purposes of section 409A of the Code with respect to
the benefit of a Participant (and earnings on such benefit), which was earned
and vested (within the meaning of section 409A of the Code) before January 1,
2005. However, the Company shall not be liable for any adverse tax consequence
suffered by a Participant or Beneficiary if a Participant’s benefit becomes
subject to section 409A of the Code.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 1  



--------------------------------------------------------------------------------

ARTICLE 2.  DEFINITIONS AND CONSTRUCTION

 

2.01 Definitions.

As used in the Plan, the following words and phrases shall have the meaning set
forth below:

 

  (a) Annual Salary.  “Annual Salary” means a Participant’s salary, not
including bonuses or imputed income, paid by the Company for a calendar year.

 

  (b) Beneficiary.  “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article 7 to receive any Plan
benefits payable after the Participant’s death.

 

  (c) Board.  “Board” means the Board of Directors of AMETEK, Inc.

 

  (d) Change in Control.  A “Change in Control” shall occur if:

 

  (1) Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such person or group
of persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such person or group
of persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same person or
group of persons shall not be considered to cause a Change in Control of the
Company; or

 

  (2) Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group of persons) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company. However, if such person or group of persons is considered to own
30 percent or more of the total voting power of the stock of the Company before
this acquisition, the acquisition of additional control or stock of the Company
by the same person or group of persons shall not cause a Change in Control of
the Company; or

 

  (3) A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

 

  (4)

Any one person or more than one person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group of persons) assets from the Company that have a total gross
fair market value equal to substantially all but in no event less than
40 percent of the total fair market value of all

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 2      



--------------------------------------------------------------------------------

  assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. A transfer of assets by the
Company will not result in a Change in Control under this Section 2.01(d)(4), if
the assets are transferred to:

 

  (A) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (B) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company immediately after the transfer
of assets;

 

  (C) A person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (D) An entity, at least 50 percent of the total value or voting power of which
is owned directly or indirectly, by a person described in Section 2.01(d)(4)(C),
above.

For purposes of this Section 2.01(d), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

 

  (e) Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) Committee.  “Committee” means the Committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 8.

 

  (g) Company.  “Company” means AMETEK, Inc., a Delaware corporation.

 

  (h) Death Benefit.  “Death Benefit” means the benefit paid on behalf of a
Participant in accordance with Article 5.

 

  (i) Deferred Retirement.  “Deferred Retirement” means Separation from Service
by the Participant after attaining age 70.

 

  (j)

Disability.  “Disability” means a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months that (1) renders a
Participant unable to engage in any substantial gainful activity or (2) results
in a Participant receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company. The Committee shall determine the existence of Disability, in its
sole discretion, and may rely on advice from a medical examiner satisfactory to
the

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 3      



--------------------------------------------------------------------------------

  Committee in making the determination. A Participant will also be considered
disabled if he has been determined to be totally disabled by the Social Security
Administration. The term “Disability” is intended to comply with section
409A(a)(2)(C) of the Code and shall be interpreted to permit a Participant to
take a distribution in any circumstance that would be permitted under section
409A(a)(2)(C) of the Code.

 

  (k) Early Retirement.  “Early Retirement” means Separation from Service by the
Participant after attaining age fifty-five (55) with at least five (5) Years of
Service and before attaining age sixty-five (65).

 

  (l) Effective Date.  “Effective Date” means January 1, 2017.

 

  (m) Eligible Executive.  “Eligible Executive” means an Employee in the select
group of management or highly compensated senior executives of the Company whom
the Board designates as eligible to participate in the Plan.

 

  (n) Employee.  “Employee” means any individual, except any non-resident alien,
employed on a regular basis by the Company; provided, however, that any leased
employee within the meaning of section 414(n)(2) of the Code shall not be
included.

 

  (o) ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

  (p) Normal Retirement.  “Normal Retirement” means Separation from Service by
the Participant on or after attaining age sixty-five (65) and before attaining
age seventy (70).

 

  (q) Optional Form.  “Optional Form” means one of the following forms of
payment:

 

  (1) Lump Sum.  This Optional Form is payable in one lump sum on the
commencement date specified in Section 6.01(a)

 

  (2) Installments.  This Optional Form of benefit is payable monthly to the
Participant for the number of periods designated by the Participant. A
Participant may not elect a number of installment payments that results in
payments being made beyond the date on which the Participant attains age 85.

 

  (3) Life Annuity.  This Optional Form of benefit is payable monthly to the
Participant for life.

 

  (4) Life Annuity with 120 or 60 Payments Guaranteed.  This Optional Form of
benefit is payable monthly to the Participant for life with the first one
hundred twenty (120) or sixty (60) monthly payment guaranteed, as elected by the
Participant. A Participant may not elect a period of guaranteed payments that
exceeds the Participant’s remaining life expectancy at the time of the election.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 4      



--------------------------------------------------------------------------------

  (r) Participant.  “Participant” means any Eligible Executive who is eligible
and has become a participant pursuant to Article 3. Such employee shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

 

  (s) Participation Agreement.  “Participation Agreement” shall mean any of the
agreements entered into by the Company and any Participant in accordance with
Section 3.02.

 

  (t) Plan.  “Plan” means the AMETEK, Inc. Supplemental Senior Executive Death
Benefit Plan.

 

  (u) Plan Year.  “Plan Year” means the calendar year.

 

  (v) Retirement Benefit.  “Retirement Benefit” means the benefit payable to a
Participant at Early Retirement, Normal Retirement or Deferred Retirement under
Article 4.

 

  (w) Separation from Service.  “Separation from Service” or “Separates from
Service” means separation from service within the meaning of section 409A of the
Code.

 

  (x) Year of Service.  “Year of Service” means the 12-month period following
the date that the Participant first performs an hour of service for the Company
and each consecutive 12-month period following the anniversary of that date that
is completed before the Participant Separates from Service.

 

2.02 Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,

 

  (a) the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

 

  (b) the use of the singular shall also include within its meaning the plural
and vice versa, and

 

  (c) the word “include” shall mean to include without limitation.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 5      



--------------------------------------------------------------------------------

ARTICLE 3.  ELIGIBILITY AND PARTICIPATION

 

3.01 Generally.

 

  (a) If an Eligible Executive was a Participant on January 1, 2005 and his
benefit was subject to the terms of this restatement in accordance with Section
1.02(b), the Eligible Executive remained a Participant if he executed a new
Participation Agreement. To the extent such an Eligible Executive executed a new
Participation Agreement and remains a Participant, such Participation Agreement
remains in effect. If the Eligible Executive failed to execute a new
Participation Agreement, he ceased being a Participant as of January 1, 2005.

 

  (b) If an Employee was designated an Eligible Executive after December 31,
2004, and before the Effective Date, the Eligible Executive became a Participant
when he properly executed a Participation Agreement. To the extent such an
Eligible Executive executed a Participation Agreement and remains a Participant,
such Participation Agreement remains in effect.

 

  (c) If an Employee is designated an Eligible Executive on or after the
Effective Date, the Eligible Executive will become a Participant when he
properly executes a Participation Agreement.

 

3.02 Participation Agreement Required.

 

  (a) No Eligible Executive under Sections 3.01(a) or 3.01(c) will be eligible
to be a Participant in the Plan unless he and the Company execute a
Participation Agreement evidencing his participation in the Plan. The executed
Participation Agreement will constitute an agreement between the Company and the
Eligible Executive that binds both of them to the terms of the Plan and will
bind their heirs, executors, administrators, successors, and assigns, both
present and future.

 

  (b) In the case of an Eligible Executive described under Section 3.01(a), the
executed Participation Agreement will also constitute the Eligible Executive’s
written agreement to waive all rights he may have under any earlier restatement
of the Plan or agreement under the Plan.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 6      



--------------------------------------------------------------------------------

ARTICLE 4.  RETIREMENT BENEFIT

 

4.01 Nature of Benefit.

A Participant’s Retirement Benefit shall be a lump sum or a series of
installment or annuity payments that are payable if a Participant Separates from
Service (a) pursuant to an Early Retirement, Normal Retirement, or Deferred
Retirement or (b) before Normal Retirement as a result of Disability and then
attains age 65.

The Retirement Benefit under the Plan is mutually exclusive with the Death
Benefit under the Plan (which is described in Article 5). No Retirement Benefit
shall be paid to or on behalf of any Participant if a Death Benefit has been or
will be paid on behalf of such Participant.

 

4.02 Amount of Benefit.

The Retirement Benefit shall be an annual amount (or the actuarial equivalent of
an annual amount) equal to one tenth of the lesser of:

 

  (a) two times the Participant’s average Annual Salary received from the
Company during the five consecutive calendar years immediately preceding the
calendar year of the Participant’s Separation from Service in accordance with
Section 6.01(a), the product of which shall be rounded off to the next highest
multiple of $50,000; or

 

  (b) the maximum Retirement Benefit amount set forth in the Participant’s
Participation Agreement.

 

4.03 Vesting of Retirement Benefit.

Each Participant shall become 100% vested in his Retirement Benefit upon
(a) Separation from Service pursuant to either an Early Retirement, Normal
Retirement, or Deferred Retirement or (b) attaining age 65 after Separating from
Service as a result of a Disability before Normal Retirement.

 

4.04 Forfeiture.

 

  (a) Any portion of a Participant’s Retirement Benefit that does not vest in
accordance with Section 4.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier, except that a
Participant who has a Disability shall not forfeit his Retirement Benefit before
Normal Retirement.

 

  (b) The Participant’s entire Retirement Benefit shall be forfeited if a Death
Benefit becomes payable on the Participant’s behalf in accordance with Article
5.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 7      



--------------------------------------------------------------------------------

ARTICLE 5.  DEATH BENEFIT

 

5.01 Nature of Benefit.

A Participant’s Death Benefit under the Plan shall be a series of equal monthly
installment payments that are payable if the Participant dies (a) while actively
employed by the Company or (b) before he becomes eligible for Normal Retirement
if he Separates from Service on account of a Disability.

The Death Benefit under the Plan is mutually exclusive with the Retirement
Benefit under the Plan (as described in Article 4). No Death Benefit shall be
paid on behalf of any Participant if a Retirement Benefit has been or will be
paid to or on behalf of such Participant.

 

5.02 Amount of Benefit.

The Death Benefit shall be an annual amount equal to one tenth of the lesser of:

 

  (a) two times the Participant’s average Annual Salary received from the
Company during the five consecutive calendar years immediately preceding the
calendar year of the Participant’s death rounded off to the next highest
multiple of $50,000; or

 

  (b) the maximum Death Benefit amount set forth in the Participant’s
Participation Agreement.

 

5.03 Vesting of Death Benefit.

Each Participant shall become 100% vested in his Death Benefit upon his death
(a) while actively employed by the Company or (b) before reaching eligibility
for Normal Retirement if the Participant Separates from Service as a result of a
Disability.

 

5.04 Forfeiture.

 

  (a) Any portion of a Participant’s Death Benefit that does not vest in
accordance with Section 5.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier.

 

  (b) The Participant’s entire Death Benefit shall be forfeited if a Retirement
Benefit becomes payable on the Participant’s behalf in accordance with Article
4.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 8      



--------------------------------------------------------------------------------

ARTICLE 6.  PAYMENT OF PLAN BENEFITS

 

6.01 Timing of Benefit Payments.

 

  (a) Retirement Benefit.

 

  (1) Early or Normal Retirement.  A Participant who Separates from Service
pursuant to an Early Retirement or a Normal Retirement shall receive or shall
begin receiving the Retirement Benefit on the first day of the month coincident
with or next following the earlier of (A) the date of the Participant’s death or
(B) the date that the Participant attains age 70.

 

  (2) Deferred Retirement.  A Participant who Separates from Service pursuant to
a Deferred Retirement shall receive or shall begin receiving the Retirement
Benefit on the first day of the month coincident with or next following the date
that is six (6) months after the date of the Participant’s Separation from
Service, provided that if the Participant dies after Separation from Service and
before the date that is six (6) months after the date of the Participant’s
Separation from Service, the Retirement Benefit shall be paid on the first day
of the month coincident with or next following the date of the Participant’s
death.

 

  (3) Disability.  A Participant who Separates from Service due to Disability
before he is eligible for Normal Retirement shall receive or shall begin
receiving the Retirement Benefit on the first day of the month coincident or
next following the date he attains age 65.

 

  (b) Death Benefit.

The Death Benefit payable on behalf of a Participant shall begin to be paid on
the first day of the month coincident with or next following the date on which
the Participant dies.

 

6.02 Form of Payment.

 

  (a) Retirement Benefit.

 

  (1) General.  The Retirement Benefit payable to any Participant shall be paid
in equal monthly installments for ten years unless the Participant makes a valid
election, in accordance with subsections (2), (3), or (4), below, to receive his
Retirement Benefit in an Optional Form. The most recently filed election that
meets the requirements of subsections (2), (3), or (4) below, shall be
effective.

 

  (2) Initial Election Regarding Form of Payment.

 

  (A)

Normal Rule.  A Participant may elect an Optional Form by making such election
before the expiration of thirty (30) days from the date he first becomes
eligible to participate in the Plan, provided that he has not, within the
preceding twenty-four (24) months, been eligible to participate in any other
non-account-

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 9      



--------------------------------------------------------------------------------

  based deferred compensation arrangement of the Company (within the meaning of
section 409A of the Code).

 

  (B) One-Time Election Before January 1, 2008.  A Participant may make a
special election of any Optional Form (or may revoke any prior election) before
January 1, 2008; provided, however, that the Participant may not make a new
election under this paragraph after December 31, 2006, if (1) all or any portion
of his Retirement Benefit would otherwise be paid during 2007 or (2) the
election would accelerate payment of all or a portion of his Retirement Benefit
into 2007; and provided, further, that the election satisfies Sections
6.02(a)(4)(D) and (E), below. The Participant must elect the same time and form
of distribution for his entire Retirement Benefit.

 

  (3) Election Between Life Annuities.  A Participant may file an election to
receive an Optional Form that is an annuity at any time before the first annuity
payment is made, provided that (A) the Participant’s existing election is an
annuity and (B) both the annuity payable under the existing election and the
annuity payable under the new election are considered “life annuities” for
purposes of section 409A of the Code.

 

  (4) Modification of Election.  If a Participant wishes to change the form of
payment for his Retirement Benefit, and the new election does not satisfy the
requirements of Section 6.02(a)(2)(B) (concerning elections before January 1,
2008) or Section 6.02(a)(3) (concerning elections between life annuities), the
Participant’s new payment election must satisfy the requirements of this Section
6.02(a)(4). A Participant may change his election under this Section 6.02(a)(4)
only if the new election —

 

  (A) is not effective until at least twelve (12) months after the date on which
the election is made;

 

  (B) defers the first payment with respect to which such election is made for a
period of not less than five (5) years from the date such payment would
otherwise have been made;

 

  (C) is not made less than twelve (12) months before the Retirement Benefit
would otherwise commence or be paid under Section 6.01;

 

  (D) does not result in the Participant’s Retirement Benefit commencing after
the later of (A) the Participant’s Separation from Service or (B) the
Participant’s attaining age 75; and

 

  (E) does not result in any part of a Participant’s Retirement Benefit being
paid after the earlier of (A) the fifteenth (15th) year after the Participant’s
Separation from Service or (B) the Participant’s attaining age 85.

 

  (5)

Optional Forms are Actuarially Equivalent.  In all instances, the Retirement
Benefit payable under this Section 6.02 shall be the actuarial

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 10    



--------------------------------------------------------------------------------

  equivalent of the Retirement Benefit determined under Section 4.02. Actuarial
equivalence shall be determined using reasonable actuarial factors determined by
the Committee to be appropriate for this purpose.

 

  (6) Continued Payment of Retirement Benefit After Participant’s Death.  If the
Participant dies after his retirement under this Plan and before his Retirement
Benefit is paid in full (and the Participant has not chosen to have his
Retirement Benefit paid as an annuity without guaranteed payments), the Company
shall pay to the Participant’s Beneficiaries any remaining amounts at the same
time and in the same manner as if the Participant had survived.

 

  (b) Death Benefit.

The Death Benefit payable on behalf of any Participant shall be paid in equal
monthly installments that begin as provided in Section 6.01(b) and end in the
month in which the Participant would have attained age 80.

 

6.03 Administrative Acceleration or Delay of Payment.

A payment is treated as being made on the date when it is due under the Plan if
the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on a date later than the due date specified by the
Plan that is either (1) in the same Plan Year (for a payment whose specified due
date is on or before September 30) or (2) by the fifteenth (15th) day of the
third calendar month following the date specified by the Plan (for a payment
whose specified due date is on or after October 1).

 

6.04 Withholding.

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law.

 

6.05 Payment to Guardian.

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and Company from all liability with respect to such benefit.

 

6.06 Effect of Payment.

The full payment of the applicable benefit under this Article 6 shall completely
discharge all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 11    



--------------------------------------------------------------------------------

ARTICLE 7.  BENEFICIARY DESIGNATION

 

7.01 Beneficiary Designation.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of the Participant’s death.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and shall be effective only when filed with the Committee during the
Participant’s lifetime.

 

7.02 Changing Beneficiary.

Any Beneficiary designation may be changed without the consent of the previously
named Beneficiary by the filing of a new Beneficiary designation with the
Committee during the Participant’s lifetime.

 

7.03 No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

  (a) the Participant’s surviving spouse;

 

  (b) the Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living; or

 

  (c) the Participant’s estate.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 12    



--------------------------------------------------------------------------------

ARTICLE 8.  ADMINISTRATION

 

8.01 Committee; Duties.

This Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons, who may also be Participants in this Plan, and are
named as the initial Committee in this Plan or as subsequently appointed by the
Board or its delegee. The Committee shall have the full discretionary authority
to (a) make, amend, interpret and enforce all appropriate rules and regulations
for the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration,
and (b) establish and maintain an investment policy, select appropriate
investment options to implement the investment policy, monitor the performance
of such investment options, and change the selection of investment options from
time to time in a manner consistent with the objectives of the investment
policy. A Committee member who is also a Participant in this Plan shall be
prohibited from voting on any matter which may, in the opinion of the balance of
the Committee, directly affect the Committee member’s rights or benefits under
this Plan. A majority vote of the Committee members permitted to vote shall
control any decision.

 

8.02 Agents.

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

8.03 Binding Effect of Decisions.

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

8.04 Indemnity of Committee.

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense (including counsel fees) or
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any action or failure to act
with respect to this Plan on account of such member’s service on the Committee,
except in the case of gross negligence or willful misconduct.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 13    



--------------------------------------------------------------------------------

ARTICLE 9.  CLAIMS PROCEDURE

 

9.01 Claim.

Any person or entity claiming a benefit under the Plan (hereinafter referred to
as “Claimant”) shall present the request in writing to the Corporate Human
Resources Department, which shall respond in writing as soon as practical, but
not later than ninety (90) days after receipt of the claim, unless the Corporate
Human Resources Department notifies the Claimant that special circumstances
require an additional period of time (not to exceed 90 days) to review the claim
properly.

 

9.02 Denial of Claim.

If the claim or request is denied, the written notice of denial shall state:

 

  (a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  (b) a description of any additional material or information required and an
explanation of why it is necessary; and

 

  (c) an explanation of the Plan’s claim review procedure, including a statement
of the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

 

9.03 Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days after
receipt by the Claimant of the written notice of denial, or, in the event
Claimant has not received a timely response, within 60 days after the date the
Corporate Human Resources Department was required to respond to the claim under
Section 9.01. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the Claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

 

9.04 Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

9.05 Claims for Disability Benefits.

To the extent required by law, the Committee shall develop alternative claims
procedures that shall apply with respect to claims for Disability benefits.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 14    



--------------------------------------------------------------------------------

ARTICLE 10.  AMENDMENT AND TERMINATION OF PLAN

 

10.01 Amendment.

The Committee may at any time amend the Plan by written instrument executed by
or on behalf of all Committee members, notice of which shall be given to all
Participants and to any Beneficiary receiving installment payments, except that
no amendment shall reduce the amount of any Retirement Benefit or Death Benefit
that is vested in accordance with Sections 4.03 or 5.03, respectively, as of the
date such notice of the amendment is given.

 

10.02 Company’s Right to Terminate.

The Committee may at any time partially or completely terminate the Plan. Any
termination of the Plan must be made by written instrument executed by the
Committee and approved by the Board. In the event of complete termination, the
Plan shall cease to operate and the Company shall distribute the Retirement
Benefit or Death Benefit to the appropriate Participant or Beneficiary in
accordance with Article 6.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 15    



--------------------------------------------------------------------------------

ARTICLE 11.  MISCELLANEOUS

 

11.01 Company Obligation.

The Company shall not be required to fund any obligations under the Plan. Except
as provided in Section 11.02, any assets that may be accumulated by the Company
to meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.

 

11.02 Trust Fund.

The Company shall be responsible for the payment of all benefits provided under
the Plan. Before a Change in Control, at its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Committee may
approve, for the purpose of assisting in the payment of such benefits. Following
a Change in Control, the Company shall establish one (1) or more trusts, with
such trustees as the Committee may approve, for the purpose of assisting in the
payment of such benefits, and shall fund such trust with the full amount
necessary to pay all benefits that are reasonably expected to be payable under
the Plan. Although such a trust may be irrevocable, its assets shall be held for
payment of all of the Company’s general creditors in the event of insolvency and
shall not be located or transferred outside the United States. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of Company. No assets of the trust or the
Company shall become restricted to provide benefits under the Plan in connection
with a change in the Company’s financial health.

 

11.03 Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, except that the Committee may recognize a domestic
relations order in accordance with procedures that it may establish for this
purpose.

 

11.04 Not a Contract of Employment.

This Plan shall not constitute a contract of employment between the Company and
the Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge a Participant at any time.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 16    



--------------------------------------------------------------------------------

11.05 Governing Law.

The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

 

11.06 Severability.

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. In addition, if
any provision of the Plan shall be found to violate section 409A of the Code or
otherwise result in benefits under the Plan being subject to income tax prior to
distribution, such provision shall be void and unenforceable, and the Plan shall
be administered without regard to such provision.

 

11.07 Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

 

11.08 Notice.

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

 

11.09 Successors.

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 17    



--------------------------------------------------------------------------------

AMETEK, INC. BY:             /s/ HENRY J. POLICARE        

                     Henry J. Policare

DATE:                December 1, 2016        

ATTEST

BY:              /s/ KATHRYN E. SENA                           Corporate
Secretary

 

 AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    Page 18    